                                                                               10/21/2019
                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               HELENA DIVISION

NATHAN PIERCE, MONTANA                                   CV-18-63-H-CCL
COALITION FOR RIGHTS,
MONTANANS FOR CITIZEN
VOTING, LIBERTY INITIATIVE
FUND, and SHERRI FERRELL,                                     ORDER

                                 Plaintiffs,

    vs.

COREY STAPLETON, in his official
capacity as the Secretary of State for
the State ofMontana, TIM FOX, in his
official capacity as the Attorney
General for the State ofMontana,

                               Defendants.

        Before the Court is the parties' joint motion to extend their deadline for

responding to pending motions for summary judgment. Good cause appearing,

        IT IS HEREBY ORDERED that the joint motion for an extension of time

(Doc. 45) is GRANTED and the response deadline is extended to November 4,

2019.

        Dated this    1, / ~ay of October, 2019.
                     ;,   I




                                      ~c>fittli:.LE     L
                                  SENIOR UNITED S
